Citation Nr: 0720719	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from February 1966 to December 
1969.  Initially, the Board of Veterans' Appeals (Board) 
notes that in his original claim on appeal, the veteran 
sought an initial rating in excess of 10 percent for his 
PTSD.  Thereafter, a January 2004 rating decision increased 
the rating for this disability to 30 percent, effective from 
May 2002.  The veteran has continued the appeal.

The Board further notes that while the veteran's February 
2003 notice of disagreement also expressed disagreement with 
the December 2002 rating decision's continued denial of 
entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, and service connection for 
hypertension as secondary to service-connected diabetes 
mellitus, type II, the veteran's December 2003 Department of 
Veterans Affairs (VA) Form 9 as to these matters was filed 
prior to the issuance of the statement of the case.  In 
addition, the substantive appeal that was filed following the 
issuance of the January 2004 statement of the case 
specifically addressed only the issue of entitlement to an 
initial rating in excess of 30 percent for PTSD.  Therefore, 
the Board finds that the issues of entitlement to an initial 
rating in excess of 20 percent for diabetes mellitus, type 
II, and service connection for hypertension as secondary to 
service-connected diabetes mellitus, type II have not been 
developed for appellate consideration, and that the sole 
issue for current appellate review is entitlement to an 
initial rating in excess of 30 percent for PTSD.  

Finally, the Board observes that in a statement dated in 
December 2003, the veteran raised the issue of entitlement to 
service connection for colon polyps as secondary to his 
service-connected diabetes mellitus, type II.  This issue is 
referred to the regional office (RO) for appropriate 
adjudication.


REMAND

The record reflects that the veteran has complained of 
worsening symptoms of PTSD since his last and only VA PTSD 
examination in November 2002, and that he was evaluated for 
this disorder by the VA on a regular basis between July 2003 
and August 2004.  Consequently, the Board finds that the 
veteran should be afforded a new VA PTSD examination to 
ascertain the current nature and severity of this service-
connected disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Steps should be taken to obtain any 
pertinent VA treatment records for the 
veteran dated in and after August 2004.

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and severity of the 
veteran's service-connected PTSD.  All 
indicated studies must be conducted.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issue of 
entitlement to an initial rating in 
excess of 30 percent for PTSD should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and be given the 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



